Citation Nr: 0935336	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for residuals 
of cold injury, left foot.

2.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for residuals 
of cold injury, right foot.

3.  Entitlement to an earlier effective date prior to 
November 19, 1970, for the evaluation of 10 percent assigned 
to the service connected residuals, gunshot wound, right 
forearm, muscle group VII.

4.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for residuals 
of cold injury, left hand.

5.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for residuals 
of cold injury, right hand.

6.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for tinnitus.

7.  Entitlement to an earlier effective date prior to March 
18, 2002, for the grant of service connection for bilateral 
hearing loss.

8.  Entitlement to service connection for gastroesophageal 
reflux disease.

9.  Entitlement to service connection for psoriatic arthritis 
of the cervical spine.

10.  Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1939 to 
November 1945.  He was a Prisoner of War (POW) from September 
1944 to May 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for residuals of cold injury of the left hand, 
right hand, left foot and right foot was received on March 
18, 2002.

2.  Effective May 1987, 38 C.F.R. § 3.309 was amended to 
include residuals of frostbite as a presumptive disease for 
POWs.

3.  The eligibility criteria of the liberalizing law had been 
met prior to the effective date of the change in the law for 
residuals of a cold injury of the left hand and the right 
hand.

4.  The eligibility criteria of the liberalizing law had been 
met prior to the effective date of the change in the law for 
residuals of a cold injury of the left foot and the right 
foot.

5.  In a March 2003 rating decision, the RO granted service 
connection for tinnitus and bilateral hearing loss 
disability, effective March 18, 2002; the appellant did not 
appeal the effective date assigned in that decision.  

6.  In July 2005, the appellant submitted a claim, which 
requested earlier effective dates for bilateral hearing loss 
disability and tinnitus.  The appellant has not alleged clear 
and unmistakable error (CUE) with respect to any previous RO 
decision.

7.  The appellant was treated for residuals of a gunshot 
wound of the right forearm on November 19, 1970; the report 
of VA treatment was accepted as a claim for increase and a 10 
percent was granted with an effective date of November 19, 
1970.

8.  There was no unadjudicated claim, informal claim or 
intent to file a claim from October 1947 to February 19, 1970 
for an increased rating for residuals of a gunshot wound of 
the right forearm.

9.  In a September 2008 written statement, the appellant 
indicated that he wanted to drop the issues of entitlement to 
service connection for arthritis and GERD.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date of March 18, 
2001, for the award of service connection for residuals of a 
cold injury of the left hand have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 3.114 
(2008).

2.  The legal criteria for an effective date of March 18, 
2001, for the award of service connection for residuals of a 
cold injury of the right hand have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 3.114 
(2008).

3.  The legal criteria for an effective date of March 18, 
2001, for the award of service connection for residuals of a 
cold injury of the right foot have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 3.114 
(2008).

4.  The legal criteria for an effective date of March 18, 
2001, for the award of service connection for residuals of a 
cold injury of the left foot have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 3.114 
(2008).

5.  The March 2003 rating decision which granted service 
connection for bilateral hearing loss disability and tinnitus 
is final and the effective dates assigned are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).  

6.  An effective date prior to March 18, 2002, for the grant 
of service connection for tinnitus is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

7.  An effective date prior to March 18, 2002, for the grant 
of service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

8.  An effective date prior to November 19, 1970, for the 
evaluation of 10 percent assigned to the service connected 
residuals, gunshot wound, right forearm, muscle group VII is 
not warranted.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 (2008).

9.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for gastroesophageal reflux disease have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).

10.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for psoriatic arthritis of the cervical spine have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).

11.  The criteria for withdrawal of his Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for arthritis of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in October 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal all of the necessary 
evidence has been obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d). Accordingly, the Board will address the merits of 
the claim.


Legal Criteria and Analysis

Earlier Effective Date

	Factual Background

In rating decisions of November 1945 and October 1947 the RO 
denied entitlement to service connection for a concussion to 
the ear drums.

In a rating decision of October 1946 the RO granted service 
connection for residuals of a gunshot wound, multiple 
penetrating, slight, right forearm and leg; residuals of 
gunshot wound penetrating, moderate, distal phalanges third 
and fourth finger right, with fracture on the third finger 
right base involving phalangeal joint; and sprain of the 
right knee.  They were each assigned a noncompensable 
evaluation and a combined evaluation of 10 percent.  

In a November 1970 statement, the appellant requested an 
increased rating for the service connected disabilities.  He 
stated that he stayed in warm climate because his hand loose 
grip when he is in the cold.  He further stated that he had 
been to the doctor regarding his symptoms and had been told 
it was inflammatory arthritis.  

In a decision of November 1971, the Board granted an 
increased evaluation for residuals of a gunshot wound of the 
right forearm and assigned an evaluation of 10 percent.  

In July 1974, the appellant filed a claim for an increased 
evaluation for residuals of a gunshot wound to the right 
forearm involving muscle group VII.  In a rating decision of 
October 1974, the RO denied the claim.

In an October 1975 appeal to the Board, the appellant stated 
that he kept dropping things when his arms and hands get cold 
and tired.

In a Prisoner of War questionnaire of October 1976, the 
appellant stated that he experienced coldness in the entire 
hands and feet.

In an October 1977 decision, the Board denied the appellant's 
claim to an increased rating for residuals of a shell 
fragment wound of the right forearm, and entitlement to 
service connection for residuals of a concussion of the ear 
drums.

In a March 1978, statement, the appellant stated that he had 
tinnitus while in service and that he continued to suffer 
from this ailment.

In October 1979, the appellant filed a claim for an increased 
evaluation for residuals of a gunshot wound to the right 
forearm.  In a rating decision of June 1980, the RO denied an 
increased evaluation for residuals of a gunshot wound of the 
right forearm.  In a decision of June 1981, the Board 
affirmed the denial.

In a VA Form 10-0048, Former POW Medical History form, the 
appellant stated that while in captivity he was exposed to 
cold; that he experienced frostbite prior to and in 
captivity; that he had his foot or hand immersed prior to and 
during captivity; that he experienced immersion in cold 
water, specifically snow, prior to and during captivity; and 
that one of the worst experiences during captivity was 
freezing to death.

In June 1991, the appellant filed a claim for an increased 
rating for residuals of a gunshot wound to the right forearm.  
In January 1995, the Board remanded the claim.  Subsequently, 
the matter was denied by the Board in May 1996.

On March 18, 2002, the appellant filed a claim for service 
connection for bilateral hearing loss, tinnitus, arthritis in 
the right knee, jaundice, ulcer, PTSD, numbness, limitation 
of function and nerve damage to the right hand due to 
shrapnel wound and osteoporosis.  He stated that he had been 
a prisoner of war from World War II and was in a German 
Prisoner Camp in Poland.  He also requested a POW protocol 
examination.  

In a December 2002 VA examination, the appellant reported 
that he sustained frostbite and immersion in cold water 
during captivity.  He reported experiencing numbness or 
tingling while in captivity and pain in the fingers and feet.  
He further reported that when it was very cold he had an 
unstable gait, swelling of the joints, swelling of the legs 
and/or feet, and swelling of the muscles.  He reported he 
sustained his cold injury while marching in Poland and 
Germany and that he believes he sustained frostbite of the 
hands, feet, ears, cheeks, and temples, bilaterally of the 
hands and bilaterally of the feet and ears, the left cheek 
and left temple, and the nose.  He stated that the injuries 
occurred while he was marching as a POW.  The examiner found 
that the appellant had cold injury residuals particularly to 
the feet, and mildly to the hands.

In March 2003, the RO granted service connection for 
residuals cold injury of the right foot, left foot, right 
hand and left hand, service connection for tinnitus and 
bilateral hearing loss and assigned an effective date of 
March 18, 2002.  The RO also denied an increased rating for 
residuals of a gunshot wound of the right forearm with Muscle 
Group VII involvement.  

In July 2005, the appellant filed a claim for an earlier 
effective date for residuals of cold weather injuries, 
bilateral hearing loss and tinnitus, and for an increased 
rating for residuals of a gunshot wound of the right forearm.  

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

38 U.S.C.A. § 5110(g) (West 2002) indicates that where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  If a 
claim is reviewed within one year of the effective date of a 
liberalizing law, benefits may be authorized from the date of 
the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a) (2008).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Residuals of Cold Injuries

As noted above, the appellant's claim of entitlement to 
service connection for residuals of a cold injury of the 
bilateral feet and bilateral hands was received on March 18, 
2002.  The date of receipt of this document exceeds the one-
year period following the appellant's discharge from service, 
and would not allow an effective date of the day following 
separation from service for the grant of service connection.  
See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In a rating decision of March 2003, the RO granted service 
connection for residuals of cold injury of the bilateral feet 
and bilateral hands effective March 18, 2002.

If the award of service connection is predicated on 
liberalizing legislation, the effective date of the award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the legislation.  
In order to be eligible for a retroactive payment, the 
evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the legislation and that such eligibility existed 
continuously from that date to the date of claim.  These 
provisions are applicable to original and reopened claims.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Amendments to 38 C.F.R. § 3.309 that were effective after May 
1987 (see 53 FR 23236, June 21, 1988) added organic residuals 
of frostbite as a disease for which presumptive service 
connection would be granted for a POW.

As noted above, if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
change in the law, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114.  Thus, since the appellant's initial claim 
for service connection for residuals of cold injury was more 
than 1 year after the date of the liberalizing regulation, 
any retroactive award would be limited to 1 year.  38 C.F.R. 
§ 3.114.

The relationship between the effective date of a statute or 
regulation and the effective date of an award is set forth in 
38 U.S.C. § 5110(g).  Section 5110(g) provides, in part, 
that, "[s]ubject to the provisions of section 5101 of [title 
38], where compensation ... is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue."  Thus, 
pursuant to section 5110(g), the effective date of the 
statute or administrative issue on which entitlement to 
benefits is based determines the outer limit of the period 
for which an award of retroactive benefits may be made.  
Section 5110(g) further provides that effective dates of 
awards shall be established "in accordance with the facts 
found" and that in no event shall an award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.

In Undigested Opinion, 5-3-84, the General Counsel reviewed 
the terms of what is now section 5110(g) and its legislative 
history and found nothing in either source indicating an 
intention on the part of Congress to limit the application of 
that section to pending or previously-denied claims.  We 
agree with that assessment.  VAOPGCPREC 5-94.

In this case, the facts establish that the appellant had 
service, that he had a qualifying event during service and 
that there was a liberalizing change that allowed benefits 
that were not previously allowable.  Therefore, he was 
potentially eligible as of the date in the change in 
liberalizing issue.  The date of receipt of the appellant's 
claim of entitlement to service connection for residuals of 
cold injury of the bilateral feet and bilateral hands was 
March 18, 2002.  This is the date of the request for review 
of the claim of service connection, which occurred more than 
one year after the effective date of the change in the law.  
Therefore, benefits may be authorized for a period of one 
year prior to the date of receipt of such request if the 
evidence shows that the claimant met all eligibility criteria 
for the liberalizing benefit on the effective date of the 
legislation and that such eligibility existed continuously 
from that date to the date of claim.  As noted by General 
Counsel, there is no requirement that there had been a prior 
claim or a prior denial.

With respect to the feet, the Board notes that the first 
evidence of cold injury residuals is seen in the Veteran's 
complaints raised in a 1976 POW statement.  Such complaints 
are found to establish the eligibility criteria of the 
liberalizing law, entitling the appellant to an effective 
date of March 12, 2001 for cold injuries to the left and 
right feet.  

Regarding the bilateral hands, the evidence again establishes 
that the eligibility criteria of the liberalizing law had 
been met prior to the effective date of the change in the 
law.  As early as a statement of November 1970, the appellant 
stated that he would avoid the cold weather as his hands 
would loose the grip and go numb in cold weather.  From 
thereon, the appellant consistently complained of weakness 
and numbness in his hands as a result of cold weather.   

Accordingly, the Board thereby finds that an effective date 
of one year prior, March 18, 2001, may be assigned for the 
award of service connection for residuals of cold injury of 
the left hand and the right hand.  

Bilateral hearing loss and tinnitus

The appellant has appealed the denial of an earlier effective 
date, earlier than March 18, 2002, for the grant of service 
connection for bilateral hearing loss disability and 
tinnitus.

The appellant submitted a claim for bilateral hearing loss 
and tinnitus on March 18, 2002.  In a rating decision of 
March 2003, the RO granted service connection for bilateral 
hearing loss disability and tinnitus, effective March 18, 
2002.  The appellant was informed of the decision and of the 
right to appeal.  The appellant did not appeal the effective 
date assigned and that decision is final.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).

        Bilateral hearing loss

In the instant case, the appellant seeks an effective date 
prior to the date of his claim.  Regarding the grant of 
service connection for bilateral hearing loss the appellant 
has alleged that a rating decision of December 1946 which 
denied entitlement to service connection for a concussion to 
the ear drums contained clear and unmistakable error.  
Specifically, he has argued that he was not provided a VA 
examination at the time and that his hearing loss was due to 
combat, and that this was an error.  However, neither the 
appellant nor his representative has asserted a valid claim 
of CUE as to the rating decision.  In this regard, it is 
noted that 
even though the Veteran did not undergo VA examination, a 
failure in the duty to assist cannot give rise to CUE; nor 
does it result in grave procedural error so as to vitiate the 
finality of a prior, final decision. Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).

Based on the above, the Veteran's challenge to the effective 
date for the grant of bilateral hearing loss is barred as a 
matter of law.  See Rudd, supra (free-standing claim for 
earlier effective dates vitiates the rule of finality); See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).



	Tinnitus

In regards to the grant of service connection for tinnitus, 
the appellant has alleged he is entitled to an earlier 
effective date for tinnitus on the basis that his service 
treatment records show complaints of that disorder in April 
1944.  He therefore asserts that the grant should be as of 
the date of his discharge.

As noted above, the rating decision of March 2003 which 
granted service connection for tinnitus is final.  Moreover, 
the appellant has not alleged CUE with that decision.  
Therefore, the appellant's claim for an earlier effective 
date is a freestanding claim, which is not allowed.  

The Board notes that the record shows there was an existing 
unadjudicated claim for service connection for tinnitus.  In 
a March 1978 statement, the appellant contended that he had 
tinnitus while in service and that he continued to suffer 
from this ailment.  

If the record shows the existence of an unadjudicated claim, 
raised along with an adjudicated claim, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a 
timely appeal is not filed, the Veteran's only recourse is to 
file a clear and unmistakable error (CUE) claim.  Id.; see 
also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

The Board finds that the unadjudicated claim of entitlement 
to service connection for tinnitus from March 1987 was 
implicitly granted by the RO in the rating decision of March 
2003.  As the appellant has not alleged CUE, the appellant's 
free-standing claim for an earlier effective date for the 
grant of tinnitus must be denied as a matter of law.  



Evaluation residuals, gunshot wound, right forearm, muscle 
group VII

Initially, the Board notes that in a statement of July 2005 
the appellant alleged that he is entitled to an earlier 
effective date for the evaluation of the injury of the right 
forearm.  

He specifically alleged that he was only assigned a 10 
percent evaluation effective November 1970 and that when 
granted service connection he was awarded a noncompensable 
evaluation and that the VA treatment record entry of August 
1980 should have been considered as a request for an 
increase.  The appellant has pointed to evidence which post-
dates the assigned effective date as the basis for an earlier 
effective date.  Clearly, a treatment record of August 1980 
cannot serve as the basis for an earlier effective date prior 
to November 1970.  Nonetheless, the Board will determine 
whether the appellant is entitled to an effective date prior 
to November 19, 1970.

As previously noted, the relevant law provides that unless 
otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).  
The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).  The effective dates of increased ratings are 
governed by the applicable regulations.  See 38 C.F.R. § 
3.400(o)(1) & (2).

The Court has indicated that in order for entitlement to an 
increase in disability compensation to arise, the disability 
must have increased in severity to a degree warranting an 
increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under § 5110(b)(2) which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the particular 
disability).  The Court, in Hazan, noted that 38 U.S.C.A. § 
5110(b)(2) required a review of all the evidence of record 
(not just evidence not previously considered) as to the 
disability in order to ascertain the earliest possible 
effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

Procedurally, the Board notes that service connection for 
residuals of a gunshot wound of the right forearm was granted 
in a rating decision of November 1945 with a noncompensable 
evaluation effective November 21, 1945, the day after release 
from active service.  

In a rating decision of October 1947, the RO continued the 
assigned noncompensable evaluation.

The next correspondence from the appellant is a statement 
received on November 30, 1970, in which he requested an 
increased rating.

A 10 percent evaluation for residuals of a shell fragment 
wound of the right forearm, 3rd and 4th fingers of the right 
hand was granted by the Board in a decision of November 1971.  
The RO implemented the Board's decision in a rating decision 
of December 1971 and assigned an effective date of November 
19, 1970, the date of the VA treatment record establishing 
entitlement to an increased rating.  

The Board observes that while the appellant's claim for an 
increased rating was received on November 30, 1970, the RO 
has assigned as November 19, 1970 as the effective date of 
the increase, the earliest date in which the increase is 
ascertainable.  With this in mind, the Board has carefully 
examined the evidence of record to ascertain whether there is 
a claim prior to this date and, if so, whether it is 
factually ascertainable that an increase in disability 
occurred if received within one year of such date.

The Board notes that prior to November 19, 1970, an increased 
rating had been denied in a rating decision of October 1947.  
This decision was not appealed and became final.  The October 
1947 decision is not subject to revision in the absence of 
CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, supra.  CUE in 
the October 1947 rating decision has not been specifically 
alleged, and is not evident from the record.

The earliest received document in the claims file after the 
October 1947 rating decision that may be construed as a claim 
for an increased rating for residuals of a gunshot wound of 
the right forearm is the appellant's November 30, 1970 claim.  

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back one year to 
determine the earliest date as of which, within the year 
prior to the claim, an increase in disability was factually 
ascertainable.  The only competent evidence of record in the 
matter of the severity of the residuals of a gunshot wound of 
the right forearm for the one year period prior to November 
30, 1970, consists of the November 19, 1970, VA treatment 
record. It is not ascertainable that an increase in residuals 
of a gunshot wound of the right forearm had occurred prior to 
the currently assigned effective date of November 19, 1970.  
See 38 U.S.C.A. § 1110(b)(2).  Between October 1947 and 
November 19, 1970, there are no other treatment records, no 
other claim or informal claim, or any other document which 
may be construed as an informal claim for an increased 
rating.  Consequently, an earlier effective date is not 
warranted.




Service Connection 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).

In September 2007, the appellant perfected an appeal with 
regard to his claim of entitlement to service connection for 
GERD, psoriatic arthritis of the cervical spine and arthritis 
of the lumbosacral spine.  In a September 2008 written 
statement, the appellant indicated that he did not wish to 
continue his appeal on the issues of GERD and arthritis.  
This statement is in writing and was submitted by the 
appellant.

As the appellant has withdrawn his appeal on the issues of 
entitlement to service connection for GERD, psoriatic 
arthritis of the cervical spine and arthritis of the 
lumbosacral spine, there remain no allegations of errors of 
fact or law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review 
these issues, and they are dismissed without prejudice.


ORDER

An effective date of March 18, 2001, for the grant of service 
connection for residuals of a cold injury, right hand, is 
granted.  

An effective date of March 18, 2001, for the grant of service 
connection for residuals of a cold injury, left hand, is 
granted.  

An effective date of March 18, 2001, for the grant of service 
connection for residuals of a cold injury, right foot, is 
granted.  

An effective date of March 18, 2001, for the grant of service 
connection for residuals of a cold injury, left foot, is 
granted.  

An effective date earlier than March 18, 2002, for the grant 
of service connection for bilateral hearing loss is denied.  

An effective date earlier than March 18, 2002, for the grant 
of service connection for tinnitus is denied.  

An effective date earlier than November 19, 1970, for a 10 
percent evaluation of residuals of a gunshot wound of the 
right forearm with involvement of Muscle Group VII is denied.  

The claim of entitlement to service connection for GERD is 
dismissed without prejudice.

The claim of entitlement to service connection for psoriatic 
arthritis of the cervical spine is dismissed without 
prejudice.

The claim of entitlement to service connection for arthritis 
of the lumbosacral spine is dismissed without prejudice.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


